DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. \

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/08/2020 has been entered.
 
Status of Claims
Applicant’s amendment mailed 05/11/2020 has been entered.  Claims 14, 15, 17, 18, and 21-26 are pending and currently under consideration for patentability under 37 CFR 1.104.  Previous drawing objections and rejections under 35 U.S.C. 112(a) and (b) are withdrawn in light of Applicant’s amendments.  New rejection to claims 14 and 21 and response to arguments found below.

Foreign Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copies have been received. 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 

Claims 14, 15, 17 and 16-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith (U.S. 2008/0294184) in view of Rezai (U.S. 2005/0245944).
With respect to claim 14, Smith teaches a trocar system, comprising: 
a trocar (304) with a hollow, transparent distal tip (para [0043]); 
a trocar sleeve (316), wherein the trocar is extractable from the trocar sleeve (para [0053]-[0054]); 
an optical channel extending coaxially inside the trocar (FIG. 2b) for receiving an optical unit (352), wherein the transparent distal tip can be observed from inside the trocar by the optical unit.
However, Smith does not teach at least two working channels.
With respect to claim 14, Rezai teaches a cannula, comprising: 
at least two working channels (70) inside a wall of a cannula (100,128), wherein each working channel continuously extends from a proximal end to a distal end of the trocar sleeve and opens in an area of the distal end into an outlet opening (FIG. 2), 
wherein an interior wall of each working channel is formed by the cannula at least in one axial partial area of a circumference thereof (FIG. 4); 
wherein each working channel is a continuous bore inside a wall of the trocar sleeve (FIG. 2), 
wherein the cannula forms the interior wall of each working channel around an entire circumference thereof (FIG. 3,4).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention to modify the trocar of Smith to include a working channel as taught by Rezai in order to provide access to a target site for additional medical devices that aid in the detection 
With respect to claim 15, Rezai teaches an axially continuous bore is located inside the wall of the cannula (FIG. 5) as an insufflation channel for introducing a gas for insufflation (intended use).
With respect to claim 17, Rezai teaches a miniature instrument can be inserted through a respective working channel, such that a distal working element of the miniature instrument exits at the distal end from the outlet opening of the respective working channel, and wherein a proximal actuating element of the miniature instrument is disposed proximally outside of an inlet opening of the respective working channel (FIG. 5).
With respect to claim 18, Rezai teaches the miniature instrument is a pair of scissors, a blade, a pair of tweezers, a clamp, a coagulation instrument, a Veress needle, a digital camera, a fiber-optic light guide, an illumination system or an optical unit (para [0034]).
With respect to claim 21, Smith teaches a trocar system, comprising: 
a trocar, the trocar comprising: 
a trocar jacket surface (304) defining an exterior circumferential surface of the trocar; 
an optical channel (354) extending inside the trocar for receiving an optical unit (352); 
a transparent distal tip of the trocar (para [0043]), wherein an area exterior of the distal tip can be observed via the optical channel; 
a trocar sleeve (316) that has a trocar sleeve internal surface covering an elongated portion of the trocar jacket surface of the trocar (FIG. 2B) and wherein the trocar is extractable from the trocar sleeve (para [0030] for example). 
However, Smith does not teach at least two working channels.
With respect to claim 21, Rezai teaches a cannula, comprising: 

Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention to modify the trocar of Smith to include a working channel as taught by Rezai in order to provide access to a target site for additional medical devices that aid in the detection and treatment of complications that may arise during the introduction of a first medical device (para [0006] of Rezai). 
With respect to claim 22, Rezai teaches an axially continuous bore is located inside the wall of the cannula (FIG. 5) as an insufflation channel for introducing a gas for insufflation (intended use).
With respect to claim 23, Smith teaches a distal opening of the trocar sleeve is in a plane that is perpendicular to a longitudinal axis of the trocar sleeve (FIG. 2B).
With respect to claim 24, Rezai teaches a miniature instrument can be inserted through a respective working channel, such that a distal working element of the miniature instrument exits at the distal end from the outlet opening of the respective working channel, and wherein a proximal actuating element of the miniature instrument is disposed proximally outside of an inlet opening of the respective working channel (FIG. 5).
With respect to claim 25, Rezai teaches the at least two working channels are diametrically opposed (FIG. 3, 4).
With respect to claim 26, Rezai teaches the at least two working channels are diametrically opposed (FIG. 3, 4).

Response to Arguments
Applicant’s arguments with respect to claim(s) 14 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandra L Newton whose telephone number is (571)270-1618.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795